FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SAUL GREGORIO MARTINEZ,               
                     Petitioner,             No. 04-72975
              v.
                                             Agency No.
                                             A070-217-803
MICHAEL B. MUKASEY, Attorney
General,                                       ORDER
                    Respondent.
                                      
                   Filed November 7, 2008

        Before: Harry Pregerson, John T. Noonan and
              Stephen S. Trott, Circuit Judges.


                           ORDER

  The Opinion, Concurrence, and Dissent filed October 6,
2008, slip op. 14193, are withdrawn. It may not be cited as
precedent by or to this court or any district court of the Ninth
Circuit. A new Opinion will follow in due course.




                             15279
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.